[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO SUBSTITUTE PARTY PLAINTIFF(#119)
The court may grant a motion to substitute a party plaintiff after a judgment of strict foreclosure for the purposes of a deficiency proceeding. See Federal Deposit Insurance Corporationv. Retirement Management Group, 31 Conn. App. 80, 85-86,623 A.2d 517, cert. denied, 226 Conn. 908, 625 A.2d 1378 (1993); New EnglandSavings Bank v. Andruschkevich, 8 CSCR 949 (July 14, 1993, Lager, J.). FGB realty Advisors, Inc. (FGB) has provided evidence that Dime Savings Bank quitclaimed property, and assigned its rights to the deficiency judgment, to FGB. Accordingly, FGB's motion to substitute party plaintiff is granted.
HICKEY, J.